Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Receipt of amendment 5/26/21 is acknowledged.
Claims 1-7 have been canceled. 
New claims 17-23 are presented.
Claims 8-23 are pending.
It is note
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/506311, filed on 2/24/17.


Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 5/26/21 is acknowledged. Applicants further state that new claims 17-23 read on the elected Group I and that all the elected species read on claims 17-23.
The traversal is on the ground(s) that the subject matter of all claims and species is sufficiently related that a thorough search for the subject matter of any one Group of claims or species would encompass a search for the subject matter of the remaining claims and species, and therefore a search and examination of the entire application could be made without serious burden. 

	However, upon further consideration the requirement for election of species has been withdrawn and the search has been extended to all the species.
The requirement is still deemed proper and is therefore made FINAL.
Accordingly, claims 17-23 have been considered for examination.
Claims 8-16 have been withdrawn from consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 17-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Instant claim 17 in component (B3) recites “(provided that it excludes water, hydrogen and oxygen)”, which is indefinite because the limitation is presented in parenthesis. It is unclear if applicants intend to include the limitation positively or if applicants intend to delete the limitation. Should Applicants intend to positively include the above limitation, it is suggested that the parenthesis is removed. Claims 18-23 are dependent on claim 17 and hence rejected in this section.

 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10723625 in view of US 8012218 to Ishikawa et al (Ishikawa Patent).
The above patented claims are directed to a method of producing a shaped product comprising octacalcium phosphate and having a volume of 2.0 mm3 or more, comprising immersing a precursor ceramic composition containing at least one of Ca -13 cu.mm and the patented claims recite a volume of greater than 2.0 mm3. Patented claims recite that the shaped product has a porous structure with a pore size in the range of 0 to 2000 microns inside and porosity of 0 to 99%. Even though the patented claims do not specify that the raw material is porous, patented claims meet the instant claimed method with respect to the raw material, product inorganic compound as well as the process steps. While the patented claims do not recite formation of a surface layer, patented claims recite the same steps of immersing an inorganic raw material in a solution which meets the instant step of adding a component that is not present in the raw material. While the patented claims do not recite, the patented claims recite the instant claimed steps and hence the formation of the surface layer of apatite on a ceramic core would have been an expected result. 
Patented claims do not teach the claimed porosity of the raw material as in the instant claims. 
Ishikawa patent teaches a bone substitute material composed of carbon apatite by contacting a calcium compound with a phosphate containing solution, without any sintering, where the calcium compound prepared by artificially synthesized calcium compound (abstract, col. 3, l 5-40). Thus, Ishikawa meets the instant steps A and B of instant claims. Ishikawa patent that there is no definite temperature requirement or time period for contacting calcium compound with phosphate component (col. 8, l 22-40). The calcium compound includes the calcium carbonate (col. 5, l 57-67), and hence meet instant raw material. Ishikawa also teaches phosphate refers a phosphate exemplified in col. 6, l 1-21, Ishikawa teaches that the phosphate solution having a pH of 4.5 or greater and includes hydrogen phosphate (as described in instant specification [0297]), meets the instant B1 and/or B2. The formation of carbon-apatite as a result of the process is described in col.6, l 40-48 and thus meet the instant surface layer of apatite of claim 19. For claim 20 i.e., curing step, Ishikawa teaches calcination of the carbonate-apatite (col. 6, l 53-67 and col. 7, l 6-14).  The raw material is in a solid form and porous with an average particle diameter of 0.2 mm or larger (col. 4,l 13-38). Ishikawa teaches foam shaped three dimensional structure with continuous pores (col. 6, l 48-53) and also teaches that the calcium compound has a porosity of 10% or 30% or more (col. 7, l 35-43, l 55-64), and such porous calcium compound is brought into contact with a solution containing phosphate having a pH of 4.5 or higher (lines bridging col.7-8). 
 Accordingly, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to modify the method of the patented claims based on the teachings of Ishikawa patent because both patented .  



7.	Claim 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,723,625 in view of US 8012218 to Ishikawa et al (Ishikawa Patent)., as applied to claims 17-120  in view of US 20110282463  to Ishikawa et al (Ishikawa Publication).
Patented claims of 10,723,625 do not teach the limitations of claims 21-23.
Ishikawa Publication teaches a tissue binding material such as a bone reconstruction material and a method of producing the same. Ishikawa teaches that the material comprises a base material having calcium binding onto the surface, provided that the base material is not titanium or titanium alloy, soaking a base material into a calcium ion containing solution, and introduction of at least one group selected from the group consisting of hydroxyl, carboxyl, sulfonate, amino, silanol and phosphate to the prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Instant claim does not state the duration of reaction. Accordingly, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to modify the method of the patented claims (modified by Ishikawa patent) and choose the optimum temperature of coating based on the desired coating strength and speed of reaction. One of an ordinary skill in the art would have been motivated because Ishikawa, similar to the patented claims, also teaches a method of coating ceramic material and employing similar steps. Hence, a skilled artisan would have been able to choose the lower temperature of 10 °C in the process of the patented claims based on the desired strength of coating as well as reduce the expense associated with higher temperatures. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



8.	Claim(s) 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8012218 to Ishikawa et al (Ishikawa patent).
Ishikawa patent teaches a bone substitute material composed of carbon apatite by contacting a calcium compound with a phosphate containing solution, without any sintering, where the calcium compound prepared by artificially synthesized calcium compound (abstract, col. 3, l 5-40). Thus, Ishikawa meets the instant steps A and B of instant claims. Ishikawa patent that there is no definite temperature requirement or time period for contacting calcium compound with phosphate component (col. 8, l 22-40). The calcium compound includes the calcium carbonate (col. 5, l 57-67), and hence meet instant raw material. Ishikawa also teaches phosphate refers a phosphate exemplified in col. 6, l 1-21, Ishikawa teaches that the phosphate solution having a pH of 4.5 or greater and includes hydrogen phosphate (as described in instant specification [0297]), meets the instant B1 and/or B2. The formation of carbon-apatite as a result of the process is described in col.6, l 40-48 and thus meet the instant surface layer of apatite of claim 19. The raw material is in a solid form and porous with an average particle diameter of 0.2mm or larger (col. 4,l 13-38). Ishikawa teaches foam shaped three dimensional structure with continuous pores (col. 6, l 48-53) and also teaches that the calcium compound has a porosity of 10% or 30% or more (col. 7, l 35-43, l 55-64), and such porous calcium compound is brought into contact with a solution containing phosphate having a pH of 4.5 or higher (lines bridging col.7-8). Thus, Ishikawa anticipates instant claimed process. 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 21-23 are is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8012218 to Ishikawa et al (Ishikawa patent),  as applied to claims 17-20 above, and further in view of US 20110282463  to Ishikawa et al (Ishikawa Publication).
Ishikawa patent, discussed above, does not teach the instant claimed support such as metal, ceramic or polymer of claims 21-23 and also lacks the temperature of claim 23.
Ishikawa Publication teaches a tissue binding material such as a bone reconstruction material and a method of producing the same. Ishikawa teaches that the material comprises a base material having calcium binding onto the surface, provided that the base material is not titanium or titanium alloy, soaking a base material into a calcium ion containing solution, and introduction of at least one group selected from the group consisting of hydroxyl, carboxyl, sulfonate, amino, silanol and phosphate to the surface of the base material is effective for said method (abstract, 0021, 0031), wherein the binding of calcium is achieved by chemical bonding. For the base materials, prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Instant claim does not state the duration of reaction. Accordingly, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to modify the method of the Ishikawa Patent and choose the optimum temperature of coating based on the desired coating strength and speed of reaction. One of an ordinary skill in the art would have been motivated because Ishikawa Publication, similar to the Ishikawa patent, also teaches a method of preparing an inorganic bone substitute material. Hence, a skilled artisan would have been able to choose the lower temperature of 10 °C in the process of the Ishikawa patent based on the desired strength of coating as well as reduce the expense associated with higher temperatures. 


10.	Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over JP 07-118011 A to Tetsuo et al (Tetsuo, submitted on IDS dated 4/20/17 in the parent application 15/506311) in view of US 8012218 to Ishikawa et al (Ishikawa patent).

Tetsuo teaches production of a solid calcium carbonate-apatite composite body (abstract). The process involves addition of an aqueous solution or a suspension of a 4F, KF and NaF (0013), for excellent resistance and biocompatibility. Tetsuo teaches that calcium carbonate particles have a particle diameter of 3 micrometers and further [0018 and 0022] teaches that the major and minor axis of precipitated calcium carbonate has a major axis of 1.5 microns or 7 microns and a minor axis of 0.2 microns. 
Tetsuo does not teach the claimed porosity of the raw material as in the instant claims. Further, Tetsuo also lacks the instant additional support material i.e., ceramic, metal or a polymer of claims 21 and 22.
Ishikawa patent teaches a bone substitute material composed of carbon apatite by contacting a calcium compound with a phosphate containing solution, without any sintering, where the calcium compound prepared by artificially synthesized calcium compound (abstract, col. 3, l 5-40). Thus, Ishikawa meets the instant steps A and B of instant claims. Ishikawa patent that there is no definite temperature requirement or time period for contacting calcium compound with phosphate component (col. 8, l 22-40). The calcium compound includes the calcium carbonate (col. 5, l 57-67), phosphate refers a phosphate exemplified in col. 6, l 1-21. The raw material is in a solid form and porous with an average particle diameter of 0.2mm or larger (col. 4,l 13-38). Ishikawa 
Accordingly, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to modify the method of Tetsuo based on the teachings of Ishikawa patent because both Tetsuo and Ishikawa patent are analogous in that both are directed to inorganic composite materials having calcium carbonate coated with apatite. One skilled in the art would have been motivated to employ a porous calcium carbonate having a porosity of 30% or more as raw material in the teachings of Tetsuo because, Ishikawa teaches that the carbonate used as a bone substitute material provides effective accelerated bone replacement and enables cell penetration in to the interior of the calcium-apatite block effecting three-dimensional bone replacement (col. 7, l 35-64).Thus, a skilled artisan would have expected to see improved cell penetration and efficient bone replacement. For claim 20 i.e., curing step, Ishikawa teaches calcination of the carbonate-apatite (col. 6, l 53-67 and col. 7, l 6-14). 

11.	Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over JP 07-118011 A to Tetsuo et al (Tetsuo, submitted on IDS dated 4/20/17 in the parent application 15/506311) in view of US 8012218 to Ishikawa et al (Ishikawa patent) as applied to claims 17-20 above, and further in view of US 20110282463 to Ishikawa et al (Ishikawa Publication).

Ishikawa Publication teaches a tissue binding material such as a bone reconstruction material and a method of producing the same. Ishikawa teaches that the material comprises a base material having calcium binding onto the surface, provided that the base material is not titanium or titanium alloy, soaking a base material into a calcium ion containing solution, and introduction of at least one group selected from the group consisting of hydroxyl, carboxyl, sulfonate, amino, silanol and phosphate to the surface of the base material is effective for said method (abstract, 0021, 0031), wherein the binding of calcium is achieved by chemical bonding. For the base materials, Ishikawa teaches ceramics, metals or metal alloys such as Co-Cr alloy and polymers [0022-0026, 0033], for binding to the surface of the base materials. The calcium ion materials can include calcium carbonate, calcium chloride, apatite, calcium hydrogen phosphate etc [0035]. In one method, Ishikawa teaches soaking of base material in an aqueous solution of calcium chloride in a single step [0031]. The reaction includes first introducing hydroxyl group into the surface through hydroxyl groups, so as to provide tissue affinity. The calcium ion containing solution may be prepared by dissolving or suspending a calcium compound in a solvent, which can be water or a polar solvent [0034].  Example 1 describes an alumina plate as a ceramic material is soaked into a 10mM aqueous solution of calcium chloride (meets instant electrolyte), which forms a precipitate of apatite is formed when soaked in a simulated body fluid, and the apatite prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Instant claim does not state the duration of reaction. Accordingly, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to modify the method of the Tetsuo and choose the optimum temperature of coating based on the desired coating strength and speed of reaction. One of an ordinary skill in the art would have been motivated because Ishikawa Publication, similar to the Ishikawa patent, also teaches a method of preparing an 
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591.  The examiner can normally be reached on Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/LAKSHMI S CHANNAVAJJALA/           Primary Examiner, Art Unit 1611